Citation Nr: 1821636	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-24 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee chronic patellofemoral syndrome with degenerative joint disease prior to April 1, 2011. 

2.  Entitlement to an initial evaluation in excess of 30 percent for right knee loss of extension.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability prior to April 9, 2007, and in excess of 20 percent thereafter. 

4.  Entitlement to service connection for a right foot disorder. 

5.  Entitlement to service connection for a left foot disorder.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that proceeding is associated with the record.

In July 2014, the Board determined that reduction of the disability rating for right knee chronic patellofemoral syndrome with degenerative joint disease from 20 percent to a noncompensable rating was proper.  The Board also remanded the issues of entitlement to increased ratings for the service-connected right knee disability and entitlement to service connection for bilateral foot disorders, bilateral ankle disorders, a back disorder, a left knee disorder, right ear hearing loss, and tinnitus.   

In a February 2015 rating decision, the RO granted service connection for a chronic lumbosacral strain, left knee degenerative joint disease, right ankle degenerative arthritis, and left ankle degenerative arthritis.  The AOJ's grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, those issues are no longer in appellate status, and no further consideration is necessary.    

In February 2017, the Board denied service connection for right ear hearing loss; granted service connection for tinnitus; and remanded the remaining issues on appeal for further development.  The case has since been returned to the Board for appellate review.

The Board notes that an issue on appeal was certified by the RO as a claim for increased ratings for the Veteran's service-connected right knee disability.  A review of the record reflects that the Veteran's disagreed with the reduction of the rating for his right knee disability in a February 2013 rating decision.  As noted above, in July 2014, the Board determined that the reduction at issue was proper.  Therefore, that issue is no longer on appeal.  

The issue of entitlement to increase ratings for the right knee disability was addressed by rating decisions issued in November 2007, which granted a separate rating for right knee instability, and April 2009, which granted service connection for right knee loss of extension.  The Veteran did not appeal either of those decisions.  However, the September 2013 Statement of the Case indicated that it was an adjudication of an increased rating claim for the right knee, and testimony on this issue was taken at the April 2014 Board hearing.  These actions indicated to the Veteran that an increased rating claim was on appeal to the Board; hence, the Board has jurisdiction over the issues of increased ratings for the Veteran's right knee disability.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that additional evidence has been associated with the record since the August 2017 supplemental statement of the case.  However, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claims for service connection for right and left foot disorders, an addendum VA medical opinion was obtained in June 2017.  However, the 
examiner's supporting rationale regarding secondary service connection did not adequately address whether the Veteran's service-connected disabilities aggravated his right and left foot disorders.  In particular, the examiner did not address the Veteran's contention that his altered gait may have aggravated his current right and left foot disorders.  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the issue of entitlement to increased ratings for the service-connected right knee disability,  the Veteran has been afforded numerous VA examinations in connection with his claim.  However, a remand is required in light of a decision issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 169 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that the examination should record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In this case, the VA examination reports did not include all of these findings.  

In addition, in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court noted that the adequacy of a VA examination not conducted during a flare-up depends on whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during a flare-up.  In this case, the VA examinations that addressed the Veteran's reported flare-ups either did not include range of motion findings during flare-ups or the examiners stated that range of motion during flare-ups could not be estimated without resort to mere speculation.  See, e.g., April 2007, April 2011, August 2013, January 2016 VA examination reports.  However, the examiners did not document the efforts made to provide an estimate of functional loss.

For these reasons, an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected right knee disability.  The examiner should also determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

In addition, in November 2017, the Veteran reported that he received private medical treatment for his right knee disability from Dr. L.M. (initials used to protect privacy).  Therefore, on remand, the AOJ should attempt to obtain any outstanding private treatment records.    

Lastly, the issue of entitlement to TDIU has been raised by the record in connection with the Veteran's appeal for increased ratings for his service-connected right knee disability.  See, e.g., November 2017 Application for Increased Compensation Based on Unemployability.  Under these circumstances, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal. A specific request should be made for authorization to obtain records from Dr. L.M. in Jackson, Mississippi.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should obtain all VA treatment records for the Veteran dated from September 2017 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  After obtaining any identified and outstanding records, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current right and left foot disorders.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has current right and left foot disorders that were either caused by or aggravated by his service-connected disabilities, to include service-connected bilateral knee, bilateral ankle, and lumbar spine disabilities.  
 
In rendering this opinion, he or she should address whether the Veteran has an altered gait due to his service-connected disabilities, which may have caused or aggravated his current right and left foot disorders.

A complete rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After obtaining any identified and outstanding records, 
the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right knee disability under the rating criteria.  
In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether the Veteran has any impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

The examiner should also discuss any additional functional impairment that occurs during flare-ups, including any additional limitation of motion.  
In assessing functional loss the examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should clearly explain so in the report.

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  See, e.g., April 2007, July 2010, April 2011, August, 2013, December 2014, January 2016, and August 2017 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

The examiner should also comment as to whether the functional impact of flare-ups can be estimated for the other VA examinations conducted during the appeal period, including any additional limitation of motion in terms of degrees.  See, e.g., April 2007, April 2011, August 2013, January 2016 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to functional impact of a flare-ups throughout the appeal period, he or she should clearly explain so in the report.

A complete rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

